Citation Nr: 1203334	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-30 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from July 12, 1974 to November 3, 1974.  She also had additional service in the U.S. Army Reserves and in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held on October 27, 2010, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

As to the appellant's service in the National Guard and Army Reserves, she is not a "veteran" unless or until it is shown that she "was disabled ... from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that she "was disabled ... from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).  If she was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "veteran" for that period of service.

When the case was last before the Board, the issue of whether new and material evidence has bee received to reopen a claim for service connection for a psychiatric disorder, to include bipolar disorder, was remanded for additional development.  That development has been completed and the case is now back before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed December 2005 rating decision denied service connection for bipolar disorder. 

3.  The evidence received since the December 2005 rating decision, when considered by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include bipolar disorder. 


CONCLUSION OF LAW

1.  The December 2005 rating decision, which denied service connection for bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2011). 

2.  The evidence received subsequent to the December 2005 rating decision denying service connection for bipolar disorder is not new and material, and the claim for service connection for an acquired psychiatric disability, to include bipolar disorder, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the appellant in January 2008 with regard to the claim to reopen the application for service connection for bipolar disorder.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in March 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met with respect to the claim to reopen.  The RO informed the appellant in the notice letter about the information and evidence that is necessary to reopen the previously denied clam for service connection.  Specifically, the January 2008 letter contains all pertinent notification regarding service connection claims.

The January 2008 letter also explained that service connection for bipolar disorder was previously denied in a December 2005 rating decision.  The letter stated that new and material evidence was necessary to reopen the claim.  It was noted that the evidence must be in existence and be submitted to VA for the first time in order to be new and that the additional existing evidence must pertain to the reason the claim was previously denied in order to be considered material.  The letter further explained that new and material evidence must raise a reasonable possibility of substantiating the claim and that the evidence cannot simply be repetitive or cumulative of the evidence considered in the previous denial.  In addition, the January 2008 letter specifically informed the appellant that the claim for service connection for bipolar disorder had been previously denied because there was no evidence that the condition occurred in service or was caused by service.  

Based on the foregoing, the January 2008 notice letter essentially notified the appellant to look to the bases for the previous denial to determine what evidence would be new and material to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  Additionally, the statements of the case (SOC) notified the appellant of the reasons for the denial of the application and, in so doing, informed her of the evidence that was needed to substantiate her claim. 

In addition, with respect to the claim, the RO notified the appellant in the notice letter about the information and evidence that VA will seek to provide.  In particular, the January 2008 letter indicated that reasonable efforts would be made to help her obtain evidence necessary to support her claim, including that VA would request all records held by Federal agencies, such as service treatment records, military records, and VA medical records.  The appellant was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on her claim. 

The RO also informed the appellant about the information and evidence that she was expected to provide.  Specifically, the January 2008 letter notified the appellant that she must provide enough information about her records so that they could be requested from the agency or person that has them.  In addition, the letter stated that it was the appellant's responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency. 

The January 2008 letter also provided the appellant with notice of the type of evidence necessary to establish a disability rating and an effective date.  

In addition, the duty to assist the appellant has also been satisfied in this case.  The appellant's service treatment records, service personnel records, all identified and available private medical records pertinent to the years after service, and the Social Security Administration disability benefits records are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  She was also provided the opportunity to testify at a hearing before the Board. 

The Board does acknowledge that the appellant has not been afforded a VA examination in connection with her application to reopen her claim for service connection for an acquired psychiatric disability, to include bipolar disorder.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c) (4) (III). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2011 remand.  Specifically, the March 2011 Board remand instructed the RO to obtain the appellant's complete service personnel records and her SSA disability benefits records.  Depending on the information obtained, the RO was to consider providing the appellant with a VA examination or undertaking any additionally indicated development.  The Board finds that the RO has complied with the Board's instructions.  The complete service personnel records and SSA records have been obtained.  A VA examination was not scheduled, and as described above, basded upon the information obtained, no duty to obtain such an examination exists.  As such, the action taken by the RO substantially complies with the Board's March 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to the issue on appeal has been met.  38 C.F.R. § 3.159. 

LAW AND ANALYSIS

	I.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The appellant originally filed a claim for service connection for bipolar disorder in April 2005.  In a December 2005 rating decision, the RO denied that claim.  The appellant did not appeal the decision.  As such, the December 2005 rating decision became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103. 

In the December 2005 rating decision denying service connection for bipolar disorder, the medical evidence of record included the service treatment records, private treatment records from L.B. (also noted as H.B.) Hospital dated in November 1986, and the appellant's statement.  The service treatment records showed that on June 3, 1974, which was not during a period of active duty service, the Veteran was seen in psychiatry.  The examiner indicated that the appellant was suffering from nervousness that was situational and acute, secondary to marital maladjustment problems, as she was separated from her spouse with dissolution pending.  It was noted that the appellant was of sound mental health.  The examiner noted that there was no prior history of neuropsychiatric evaluation or treatment.  No psychiatric diagnosis was made at that time or at any other time.  The November 1986 private hospital treatment records show that the appellant was diagnosed with bipolar disorder.  

The December 2005 rating decision denied the claim because there was no evidence to show that the bipolar disorder diagnosis was related to military service, it was made more than 10 years following active service, and no psychiatric diagnosis was found during service.   

The evidence associated with the claims file subsequent to the December 2005 rating decision includes the appellant's service personnel records, private medical records, SSA records, lay evidence, and hearing testimony.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for an acquired psychiatric disability, to include bipolar disorder. 

The service personnel records added to the record further document the appellant's U.S. Army Reserve service as well as her National Guard service.  They show ACDUTRA from November 11, 1974 to November 15, 1974, from June 9, 1986 to June 22, 1986, and from September 30, 1986 to October 3, 1986.  Also shown is service in the U.S. Army Reserves from June 2, 1974 to June 8, 1977, and annual training from August 2, 1975 to August 16, 1975.

A June 1985 letter from a Staff Training Assistant in the U.S. Army notes that the appellant worked under his supervision; she was always on time, dependable, and a good employee.  

An October 2003 private psychiatric discharge summary notes that the appellant was admitted due to exacerbation of her psychosis.  

A February 2007 letter from a private psychiatrist indicates that the appellant was suicidal in February 2005.  She has had difficulty with behavioral inappropriateness and being suicidal for years.  She has considerable disability based on an inability to sustain gainful employment for more than a decade.  She is currently on medication and qualified for SSA disability.  Prognosis for recovery was noted to be unlikely.  

An undated letter from the appellant's sister was also received.  It was noted that the appellant joined the U.S. Army to get away from an abusive spouse.  Basic training and school were too much for her.  She could not handle the pressure and continued to get worse.  Also of record is a copy of a police report, noting the arrest of D.A., on February 13, 1974, for striking, wounding, and cutting.  

Disability records from the SSA include an August 1988 disability examination.  The report of that examination notes that the appellant indicated that she was first diagnosed with manic-depressive illness in 1986, where she was treated in L.B. Hospital.  She indicated that at that time she was concerned about a legal problem and a paternity statute in Kentucky.  The diagnosis was bipolar mood disorder, by history, in residual state, controlled with medications.  

Other SSA records indicate that the appellant claims to have become disabled on January 1, 1986, due to manic depression.  An August 1987 SSA record indicates that the onset of the appellant's bipolar illness was documented in June 1985; apparently, it was exacerbated by a paternity suit in 1985.  

The SSA records also contain a February 2007 letter from the appellant's private psychiatrist, which notes that the appellant has a diagnosis of bipolar disorder, which the private psychiatrist believes began in her teen years.  

The SSA records further contain February 1989 private psychiatric discharge summary, which notes that the appellant presented to the emergency room complaining of depression.  It was noted that she had been diagnosed with bipolar disorder in 1985.  

An SSA disability form, completed by the appellant in September 1988, indicates that the appellant complained of having bipolar disorder, which was first diagnosed in November 1986 at H.B. (also known as L.B.) Hospital.  Other SSA disability records show ongoing treatment for psychiatric illness; however, they do not describe the onset of the disability.

The Board finds that the majority of the evidence submitted after the December 2005 rating decision denying the appellant's claim for service connection for bipolar disorder is new in that it was not previously of record.  However, it is not material because it does not raise a reasonable possibility of substantiating the service connection claim.

In this regard, the Board acknowledges that the February 2007 letter from the private psychiatrist indicates that the appellant's bipolar disorder is believed to have begun during her teen years, which is prior to her military service.  The appellant has argued that she was traumatized by her ex-husband in February 1974 and that she should not have joined the military in June 1974 because her already fragile mental state deteriorated as a result.  

Even if the appellant's bipolar disorder began prior to ACDUTRA and as she states, it was worsened during such service, the Board notes that the advantage of certain evidentiary presumptions provided by law, which assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Therefore, the appellant is not entitled to a presumption of sound condition at entrance onto a period of active or inactive duty for training, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, including psychoses, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) is not available in this appeal.  

Therefore, while the appellant may sincerely believe that her preexisting psychiatric disability was aggravated during ACDUTRA, as noted above, the law and regulations preclude such a theory of entitlement.  Additionally, there remains no competent medical evidence that indicates that the appellant's acquired psychiatric disability, to include bipolar disorder, had its onset during a period of ACDUTRA.  Instead, the evidence recently added to the record tends to show that the appellant's psychiatric disability either preexisted ACDUTRA, or it was incurred at a time when the Veteran was not serving on ACDUTRA.  

The appellant is competent to describe her symptoms; however, as noted above, this is not the missing element of the claim.  Additionally, the appellant's sister is competent to report her observations of the appellant's behavior.  Neither the appellant nor her sister, however, is competent to render a psychiatric diagnosis or an opinion as to the etiology of the appellant's psychiatric diagnosis.  With regard to such lay evidence the Board notes that a lay person is competent to describe what they observe.  However, lay persons such as the appellant and her sister do not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, as in this instance, neither the appellant nor her sister can provide a competent opinion regarding causation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the appellant's statements and hearing testimony, and her sister's statement are not new and material evidence.  They do not raise a reasonable possibility of substantiating the claim.

In any event, the subsequently added evidence, to include, but not limited to, the February 2007 private psychiatrist's statement that the appellant's bipolar disorder began during her teen years, which was prior to her ACDUTRA service, is new in that it was not previously of record.  However, it is not material because it does not raise a reasonable possibility of substantiating the claim for service connection.  The newly added evidence suggests that the bipolar disorder preexisted ACDUTRA service or it suggests that the bipolar disorder was diagnosed during a time period other than during ACDUTRA.  This new information regarding the onset of the psychiatric disability does not raise a reasonable possibility of substantiating the claim.  As noted above, the presumptions are not applicable to the instant claim.  Therefore, the information gleaned from the newly submitted evidence cannot possibly substantiate the claim.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the appellant's previously denied claim for service connection for an acquired psychiatric disability, to include bipolar disorder. 


ORDER

New and material evidence not having been received, the claim to reopen service connection for an acquired psychiatric disability, to include bipolar disorder, is not reopened; the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


